UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to § 240.14a-12 PLC SYSTEMS INC. (Name of Registrant as Specified In Its Charter) Not applicable (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ☐ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Common stock, no par value, of PLC Systems Inc. Aggregate number of securities to which transaction applies: 471,800,900 shares of common stock, no par value, of PLC Systems Inc. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Solely for the purpose of calculating the filing fee, the maximum aggregate value of the transaction was calculated as 471,800,900 shares of common stock of PLC Systems Inc. (on a pre-split basis), multiplied by $0.028 per share (the last sale reported on the OTCQB tier of the OTC Markets Group Inc. on May 12, 2014). In accordance with Section 14(g) of the Securities Exchange Act of 1934, as amended, the filing fee was determined by multiplying 0.0001288 by the maximum aggregate value of the transaction. Proposed maximum aggregate value of transaction: Total fee paid: ☒ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PLC SYSTEMS INC. 459 Fortune Boulevard Milford, Massachusetts 01757 Dear PLC Systems Inc. Shareholders: You are cordially invited to attend the annual and special meeting of the shareholders of PLC Systems Inc., which we refer to as “PLC”, the “Company,” “we,” “our” or “us,” at 10:30 a.m., Eastern time onSeptember 18, 2014, at Doubletree Hotel, 11 Beaver Street, Milford, Massachusetts 01757. At the annual and special meeting, you will be asked to consider and vote upon proposals to approve (i) the sale of the Company’s RenalGuard business to GCP IV LLC, a Delaware limited liability company, pursuant to a reorganization agreement, which we refer to as the “RenalGuard Reorganization Agreement,” to be entered into at the closing by and between the Company, RenalGuard Solutions, Inc., certain subsidiaries of RenalGuard Solutions, Inc., and GCP IV LLC in exchange for the cancellation or transfer of 95% of our outstanding 5% Senior Secured Convertible Debentures, which we refer to as “Debentures,” a release of liens on substantially all of our assets and the cancellation of warrants to purchase 39,122,807 shares of common stock of the Company, which we refer to as the “GCP Warrants,” which transaction we refer to as the “RenalGuard Spin-Off,” which we refer to as the “Spin-Off Proposal,” and (ii) an agreement and plan of merger and reorganization, as amended, providing for the acquisition by us of Viveve, Inc., which we refer to as “Viveve,” and which acquisition we refer to as the “Viveve Merger,” and the related change of control of PLC which will result from the Viveve Merger, which we refer to as the “Merger Proposal.” Pursuant to the agreement and plan of merger and reorganization, as amended, which we refer to as the “Viveve Merger Agreement,” a wholly owned subsidiary of the Company will merge with and into Viveve, with Viveve surviving the merger, as a result of which, Viveve’s equity holders will be entitled to receive an aggregate of approximately 4,655,023 shares of common stock of the Company (on a post-reverse split basis as described below) and a de minimus cash amount at the closing. Immediately prior to the closing of the Viveve Merger, in connection with the RenalGuard Spin-Off, we will transfer certain assets and liabilities and all of the outstanding shares of RenalGuard Solutions, Inc. in exchange for the cancellation or transfer of 95% of our outstanding Debentures, a release of liens by GCP IV LLC on substantially all of our assets, and the GCP Warrants which will result in RenalGuard Solutions, Inc. being a private company wholly-owned by GCP IV LLC. We refer to the Viveve Merger and the RenalGuard Spin-Off collectively herein as the “Proposed Transaction.” The holders of the remaining 5% of our outstanding Debentures will exchange the Debentures for shares of our common stock prior to the closing of the Proposed Transaction. A copy of the Viveve Merger Agreement and the form of RenalGuard Reorganization Agreement are attached to the accompanying proxy statement as Annexes A and B, respectively. It is anticipated that, upon the closing of the RenalGuard Spin-Off and the Viveve Merger (without giving effect to the private placement transaction described below), current PLC equity holders will own approximately 37.2%, and the former equity holders of Viveve and their designees will own approximately 62.8% of our issued and outstanding common stock on a fully diluted basis. As contemplated by the Viveve Merger Agreement, immediately following the closing of the Proposed Transaction, PLC will complete a private placement transaction, which we refer to as the “Offering,” pursuant to the sale of approximately $6,000,000 worth of shares of PLC common stock at a per share price of $0.53, which we refer to as PLC Shares, to certain accredited investors and warrants to purchase PLC Shares to certain of the accredited investors. After the closing of the Offering, it is anticipated that the current PLC shareholders will own 14.7%, the former equity holders of Viveve will own 24.9% and the investors participating in the Offering will own 60.4% of the 18,738,339 issued and outstanding shares of our capital stock after the Offering. You will also be asked to consider and vote upon proposals (a) to approve and adopt an amendment to our articles of continuance to change the name of the Company to Viveve Medical, Inc., a copy of which is attached as Annex C to the accompanying proxy statement, which we refer to as the “Name Change Proposal,” (b) to approve and adopt an amendment to our articles of continuance, a copy of which is attached as Annex C to the accompanying proxy statement, and to confirm and ratify the amendment to our bylaws, to declassify the Company’s Board of Directors, which we refer to as the “Board Declassification Proposal”, (c) to elect five (5) directors to serve on our Board of Directors, subject to the closing of the Proposed Transaction, which we refer to as the “Director Election Proposal,” (d) to approve and adopt an amendment to the Company’s 2013 Stock Option and Incentive Plan, a copy of which is attached to the accompanying proxy statement as Annex E, which we refer to as the “Incentive Plan Proposal,” (e) to approve and adopt an amendment to our articles of continuance to effect a share consolidation (a reverse stock split) of the issued and outstanding PLC Shares on the basis of one post-consolidation PLC Share for every one hundred (100) PLC Shares outstanding immediately prior to the Share Consolidation, which we refer to as the “Share Consolidation Proposal,” a copy of which is attached to the accompanying proxy statement as Annex C, (f) to approve the selection by the audit committee of our Board of Directors of Burr Pilger Mayer, Inc., which we refer to as “BPM”, as our independent registered public accounting firm for the fiscal year ending December 31, 2014, and to authorize the audit committee to fix the remuneration to be paid to BPM, which we refer to as the “Auditor Proposal,” and (g) to approve a proposal to adjourn the annual and special meeting to a later date or dates, if necessary, to permit further solicitation and vote of proxies if, based upon the tabulated vote at the time of the annual and special meeting, there are not sufficient votes to approve one or more proposals presented to shareholders for vote, which we refer to as the “Adjournment Proposal”. Each of these proposals is more fully described in the accompanying proxy statement. Our common stock is traded on the OTCQB tier of the OTC Markets Group Inc. under the symbol “PLCSF”. On August 7, 2014, the last sale price of our common stock was $0.01 per share. We are providing this proxy statement and accompanying proxy card to our shareholders in connection with the solicitation of proxies to be voted at the annual and special meeting and at any adjournments or postponements of the annual and special meeting. Whether or not you plan to attend the annual and special meeting, we urge you to read this proxy statement (and any documents incorporated into this proxy statement by reference) carefully. Please pay particular attention to the section entitled “ Risk Factors ” beginning on page 21. Our Board of Directors has unanimously approved and adopted the Spin-Off Proposal, the Merger Proposal, the Name Change Proposal, the Board Declassification Proposal, the Director Election Proposal, the Incentive Plan Proposal, the Share Consolidation Proposal, the Auditor Proposal and the Adjournment Proposal, and unanimously recommends that our shareholders vote FOR all of the proposals presented to our shareholders. When you consider the Board recommendation of these proposals, you should keep in mind that our directors and officers have interests in the Proposed Transaction that may conflict with your interests as a shareholder. See the section entitled “Proposal Nos. 1 and 2—Approval of the Merger and Approval of the Spin-Off—Certain Benefits of PLC’s Directors and Officers and Others in the Proposed Transaction” beginning on page 50. Approval of the Spin-Off Proposal, the Merger Proposal, the Name Change Proposal, the Board Declassification Proposal and the Share Consolidation Proposal requires the affirmative vote of holders of not less than two-thirds of the shares of common stock voting on the matter. Approval of the Incentive Plan Proposal, the Auditor Proposal, the Director Election Proposal and the Adjournment Proposal requires the affirmative vote of holders of a majority of the shares of common stock voting on the matter. The board of directors and shareholders of Viveve have approved the Viveve Merger. Your vote is very important. If you are a registered shareholder, please complete your proxy as soon as possible using one of the following methods to ensure that your vote is counted, regardless of whether you expect to attend the annual and special meeting in person: (1) call the toll-free number specified on the enclosed proxy card and follow the instructions when prompted, (2) access the Internet website specified on the enclosed proxy card and follow the instructions provided to you, or (3) complete, sign, date and return the enclosed proxy card in the postage-paid envelope provided. If you hold your shares in “street name” through a bank, broker or other nominee, you will need to follow the instructions provided to you by your bank, broker or other nominee to ensure that your proxy is counted or that your shares are represented and voted at the annual and special meeting. If you sign, date and return your proxy card without indicating how you wish to vote, your proxy will be voted in favor of each of the proposals presented at the annual and special meeting. If you fail to return your proxy card or fail to submit your proxy by telephone or over the internet, or fail to instruct your bank, broker or other nominee how to vote, and do not attend the annual and special meeting in person, the effect will be that your shares will not be counted for purposes of determining whether a quorum is present at the annual and special meeting and, if a quorum is present, will not be voted in favor of any particular matter described in this proxy statement and will also not be counted as votes cast or shares voting on such matter. Any proxy may be revoked by a shareholder of record at any time before it is exercised by delivering to our Secretary a duly executed proxy bearing a later date than the proxy being revoked or by voting in person at the annual and special meeting. If you are a shareholder of record and you attend the annual and special meeting and wish to vote in person, you may withdraw your proxy and vote in person. Attendance at the annual and special meeting will not itself be deemed to revoke a proxy unless the shareholder of record gives affirmative notice at the annual and special meeting that the shareholder intends to revoke the proxy and vote in person. Each shareholder may appoint an individual other than the individuals named in the enclosed proxy card as his or her proxy to attend and act on the shareholder’s behalf at the annual and special meeting by crossing out the names of the proxies that are currently listed and inserting the name of the replacement proxy in the blank space provided on the enclosed proxy card or by executing a proxy card similar to the enclosed form. On behalf of our Board of Directors, I thank you for your support and look forward to the successful completion of the Proposed Transaction. Sincerely, /s/ Mark R. Tauscher August 11, 2014 Mark R. Tauscher President, Chief Executive Officer and Chairman of the Board This proxy statement is dated August 11, 2014, and is first being mailed to shareholders of the Company on or about August 14, 2014. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES REGULATORY AGENCY HAS APPROVED OR DISAPPROVED THE TRANSACTIONS DESCRIBED IN THIS PROXY STATEMENT OR ANY OF THE SECURITIES TO BE ISSUED IN THE PROPOSED TRANSACTION OR RELATED TRANSACTIONS, PASSED UPON THE MERITS OR FAIRNESS OF THE PROPOSED TRANSACTION OR RELATED TRANSACTIONS OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE DISCLOSURE IN THIS PROXY STATEMENT. ANY REPRESENTATION TO THE CONTRARY CONSTITUTES A CRIMINAL OFFENSE. PLC SYSTEMS INC. 459 Fortune Boulevard Milford, Massachusetts 01757 NOTICE OF THE 2 TO BE HELD ON SEPTEMBER 18, 2014 To the Shareholders of PLC Systems Inc.: NOTICE IS HEREBY GIVEN that an annual and special meeting of the shareholders (the “annual meeting”) of PLC Systems Inc., a Yukon Territory corporation (“PLC”, the “Company,” “we,” “our” or “us,”), will be held at 10:30 a.m. Eastern time, on September 18, 2014, at Doubletree Hotel, 11 Beaver Street, Milford, Massachusetts 01757. You are cordially invited to attend the annual meeting for the following purposes: (1) The Merger Proposal —to consider and vote upon a proposal to approve and adopt the Agreement and Plan of Merger and Reorganization, dated as of May 9, 2014, as it may be amended, by and among the Company, PLC Systems Acquisition Corporation, a Delaware corporation, and Viveve, Inc., a Delaware corporation (the “Viveve Merger Agreement”), the transactions contemplated thereby and the related change of control of PLC which will result from the Viveve merger (this proposal is referred to herein as the “Merger Proposal”); (2) The Spin-Off Proposal —to consider and vote upon a proposal to approve the sale of the Company’s RenalGuard business to GCP IV LLC, a Delaware limited liability company, pursuant to a reorganization agreement to be entered into at the closing by and between the Company, RenalGuard Solutions, Inc., certain subsidiaries of RenalGuard Solutions, Inc., and GCP IV LLC (the “RenalGuard Reorganization Agreement”) and the transactions contemplated thereby (the “RenalGuard Spin-off”) (this proposal is referred to herein as the “Spin-Off Proposal”); The Name Change Proposal —to consider and vote upon a proposal to approve and adopt an amendment to the Company’s articles of continuance to change the name of the Company to Viveve Medical, Inc. (this proposal is referred to herein as the “Name Change Proposal”); (4) The Board Declassification Proposal — to consider and vote upon an amendment to our articles of continuance, and to confirm and ratify an amendment to our bylaws, to declassify the Company’s Board of Directors (the “Board Declassification Proposal”); The Director Election Proposal —to consider and vote upon a proposal to elect five (5) directors to serve on PLC’s Board of Directors upon consummation of the Proposed Transaction (the “Director Election Proposal”); The Incentive Plan Proposal —to consider and vote upon an amendment to the Company’s 2013 Stock Option and Incentive Plan (the “Incentive Plan Proposal”); The Share Consolidation Proposal — to consider and vote upon a proposal to file an amendment to the Company’s articles of continuance to effect a share consolidation (reverse stock split) (the “Share Consolidation”) of outstanding PLC shares on the basis of one post-consolidation PLC Share for every hares outstanding immediately prior to the Share Consolidation (the “Share Consolidation Proposal”); (8) The Auditor Proposal — to approve the selection by the audit committee of our Board of Directors of Burr Pilger Mayer, Inc., which we refer to as “BPM”, as our independent registered public accounting firm for the fiscal year ending December 31, 2014, and to authorize the audit committee to fix the remuneration to be paid to BPM (the “Auditor Proposal”); (9) The Adjournment Proposal —to consider and vote upon a proposal to adjourn the annual meeting to a later date or dates, if necessary, to permit further solicitation and vote of proxies if, based upon the tabulated vote at the time of the annual meeting, there are not sufficient votes to approve one or more proposals presented to shareholders for vote (the “Adjournment Proposal”); and (10) to consider and transact such other procedural matters as may properly come before the annual meeting or any adjournment or postponement thereof. At the annual meeting, the shareholders will also have the opportunity to consider and ask questions regarding the financial statements of the Company for the fiscal year ended December 31, 2013 and the auditors' report therein. Only holders of record of our common stock at the close of business on August 11, 2014 (the “Record Date”) are entitled to notice of the annual meeting of shareholders and to vote at the annual meeting and any adjournments or postponements of the annual meeting. However, to the extent that any shareholder has transferred any of his shares after the Record Date and the transferee, upon producing properly endorsed certificates evidencing such shares or otherwise establishing ownership of such shares, demands not later than ten (10) days before the annual meeting that his name be included in the list of shareholders of record entitled to vote at the annual meeting, the transferee alone shall be entitled to vote the transferred shares at the annual meeting. A complete list of our shareholders of record entitled to vote at the annual meeting will be available beginning ten days after the Record Date through the date of the annual meeting at our principal executive offices for inspection by shareholders during ordinary business hours for any purpose germane to the annual meeting. The transactions contemplated by the Viveve Merger Agreement and the RenalGuard Spin-Off will be consummated only if (i) the holders of not less than two-thirds of the shares of common stock voting on such proposals are voted in favor of both the Merger Proposal and Spin-Off Proposal, and (ii) the other proposals to be voted upon at the annual meeting (other than the Adjournment Proposal) are approved. Approval of the Incentive Plan Proposal, the Auditor Proposal, the Director Election Proposal and the Adjournment Proposal requires the affirmative vote of holders of a majority of the shares of common stock voting on such proposals. Approval of the Name Change Proposal, the Board Declassification Proposal and the Share Consolidation Proposal requires the affirmative vote of holders of not less than two-thirds of the shares of common stock voting on such proposal. The PLC Board of Directors has determined that the Proposed Transaction and the transactions contemplated thereby, including the corresponding RenalGuard Spin-Off and change of control of PLC, are fair to, advisable and in the best interests of PLC and its shareholders. The PLC Board of Directors recommends that PLC shareholders vote “FOR” the approval of the Merger Proposal, “FOR” the approval of the Spin-Off Proposal, “FOR” the approval of the Name Change Proposal, “FOR” the approval of the Board Declassification Proposal, “FOR” the approval of the Director Election Proposal, “FOR” the approval of the Incentive Plan Proposal, “FOR” the approval of the Share Consolidation Proposal, “FOR” the approval of the Auditor Proposal and “FOR” the approval of the Adjournment Proposal. Your vote is important. Whether or not you expect to attend the annual meeting, please sign and return the enclosed proxy card promptly in the envelope provided or promptly submit your proxy by telephone or over the Internet following the instructions on the proxy card. You may revoke your proxy and vote in person at the annual meeting if you desire. All shareholders are cordially invited to attend the annual meeting. Your attention is directed to the proxy statement accompanying this notice (including the annexes thereto) for a more complete description of the Proposed Transaction and related transactions and each of our proposals. The proxy statement accompanying this notice is deemed to be incorporated into and forms part of this notice. We encourage you to read this proxy statement carefully. If you have any questions or need assistance voting your shares, please call our Chief Financial Officer, Gregory Mann at (508) 541-8800 x145. By Order of the Board of Directors, /s/ Mark R. Tauscher August 11, 2014 Mark R. Tauscher Chairman of the Board TABLE OF CONTENTS SUMMARY TERM SHEET 1 FREQUENTLY USED TERMS 3 QUESTIONS AND ANSWERS ABOUT THE PROPOSALS FOR SHAREHOLDERS 4 SUMMARY OF THE PROXY STATEMENT 12 SELECTED FINANCIAL INFORMATION 17 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 19 RISK FACTORS 21 2 40 General 40 Date, Time and Place of Annual Meeting 40 Voting Power; Record Date 40 Proxies 40 Quorum and Required Vote for Shareholder Proposals 41 Recommendation to PLC Shareholders 41 Broker Non-Votes and Abstentions 42 Submitting Your Proxy; Voting Your Shares 42 Revoking Your Proxy 42 Other Matters 43 Who Can Answer Your Questions About Voting Your Shares 43 Appraisal Rights 43 PROPOSAL NOS. 1 AND 2— APPROVAL OF THE MERGER AND APPROVAL OF THE SPIN-OFF 44 Vote Required for Approval 44 Structure of the Proposed Transaction 44 Consideration for RenalGuard Spin-Off and Viveve Merger 44 Background of the Proposed Transaction 44 PLC’s Board of Directors’ Reasons for the Approval of the Proposed Transaction 47 Certain Benefits of PLC’s Directors and Officers and Others in the Proposed Transaction 50 Total PLC Shares to be Issued in the Proposed Transaction 50 Board of Directors of PLC following the Viveve Merger 51 Articles of Continuance; Bylaws 51 Name; Headquarters 51 Appraisal Rights 51 Accounting Treatment 51 Regulatory Matters 51 Recommendation of the Board 51 PROPOSAL NO.3 — THE NAME CHANGE PROPOSAL 52 PROPOSAL NO.4 — THE BOARD DECLASSIFICATION PROPOSAL 52 PROPOSAL NO.5 — ELECTION OF DIRECTORS TO THE BOARD 53 PROPOSAL NO.6 — THE AMENDMENT TO THE 2 55 PROPOSAL NO.7 — THE SHARE CONSOLIDATION PROPOSAL 64 PROPOSAL NO.8 — THE AUDITOR PROPOSAL 68 PROPOSAL NO.9 — THE ADJOURNMENT PROPOSAL 69 THE PROPOSED TRANSACTION AGREEMENTS 70 The Viveve Merger Agreement 70 The RenalGuard Reorganization Agreement 79 Related Agreements to the Proposed Transaction 80 INFORMATION ABOUT VIVEVE 82 VIVEVE MANAGEMENT’S DISCUSSION AND ANALYSIS MANAGEMENT AFTER THE PROPOSED TRANSACTION UNAUDITED PRO FORMA CONDENSEDCOMBINEDFINANCIAL STATEMENTS DESCRIPTION OF SECURITIES BENEFICIAL OWNERSHIP OF SECURITIES CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS PRICE RANGE OF SECURITIES AND DIVIDENDS INDEPENDENT PUBLIC ACCOUNTING FIRMS APPRAISAL RIGHTS DELIVERY OF DOCUMENTS TO SHAREHOLDERS TRANSFER AGENT AND REGISTRAR SHAREHOLDER PROPOSALS WHERE YOU CAN FIND MORE INFORMATION INDEX TO FINANCIAL STATEMENTS F-1 ANNEX A—Agreement and Plan of Merger ANNEX B—RenalGuard Reorganization Agreement ANNEX C—Amendment to Articles of Continuance ANNEX D—Special Resolutions ANNEX E—The First Amendment and 2013 Stock Option and Incentive Plan * The schedules and exhibits to the Agreement and Plan of Merger and the RenalGuard Reorganization Agreement have been omitted pursuant to Item 601(b)(2) of Regulation S-K. PLC hereby agrees to furnish supplementally a copy of any omitted schedules or exhibits to the staff of the SECupon request. SUMMARY TERM SHEET This Summary Term Sheet, together with the sections entitled “ Questions and Answers About the Proposals for Shareholders ” and “ Summary of the Proxy Statement ,” summarize certain information contained in this proxy statement, but do not contain all of the information that is important to you. You should read carefully this entire proxy statement, including the attached Annexes, for a more complete understanding of the matters to be considered at the annual and special meeting (the “annual meeting”). In this proxy statement, the terms “we”, “us”, “our”, the “Company” and “PLC” refer to PLC Systems Inc., the term “Merger Sub” refers to PLC Systems Acquisition Corporation, the term “Viveve” refers to Viveve, Inc. and the term “GCP” refers to GCP IV LLC. For purposes of this proxy statement, we have assumed that the Share Consolidation will be approved by the shareholders and, unless stated otherwise, all share amounts herein reflect the 1 for 100 reverse stock split. • PLC Systems Inc., a Yukon Territory corporation, was formed in 1987. The Company manufactures and markets its RenalGuard® product, designed to reduce the potentially toxic effects that contrast media can have on the kidneys when it is administered to high-risk patients during certain medical imaging procedures. • Viveve, Inc. is a Delaware corporation that was incorporated in 2005 by Jonathon Parmer, MD, an OBGYN physician and Edward Knowlton, the holder of patents covering the use of radiofrequency (“RF”) energy to tighten tissue. Viveve designs, develops, manufactures and markets medical devices for the non-invasive treatment of vaginal introital laxity. • GCP IV LLC, a Delaware limited liability company, is managed by Genesis Capital Advisors LLC, a New York based asset management firm. GCP is the holder of, among other things, 95% of the Company’s outstanding 5% Senior Secured Convertible Debentures (the “Debentures”) and warrants to purchase 51,622,805shares of common stock of the Company(the “GCP Warrants”). • Pursuant to the agreement and plan of merger and reorganization, which we refer to as the “Viveve Merger Agreement,” Merger Sub, a wholly owned subsidiary of the Company, will merge with and into Viveve, with Viveve surviving the merger, as a result of which(i) Viveve’s accredited equity holders will be entitled to receive approximately 4,655,023 shares of common stock of the Company (on a post-Share Consolidation basis) and (ii) Viveve’s non-accredited equity holders will be entitled to receive an aggregate cash payment of approximately $35,000, or an amount equal to the product of (A) 0.0080497 and (B) $0.53 for each share of Viveve common stock (the “Cash Merger Consideration”), at theclosing. Immediately prior to the closing of the Viveve Merger, pursuant to a reorganization agreement to be entered into at the closing with, RenalGuard Solutions, Inc., certain subsidiaries of RenalGuard Solutions, Inc., and GCP, which we refer to as the “RenalGuardReorganization Agreement,” we will transfer certain of our assets and liabilities and all of the outstanding shares of RenalGuard Solutions, Inc., our wholly-owned subsidiary which will own the RenalGuard business through acquisition of 100% of the outstanding equity in PLC Medical Systems, Inc. and PLC Systemas Medicos Internacionais, in exchange for the cancellation or transfer of 95% of our outstanding Debentures, a release of liens by GCP on substantially all of our assets, and the cancellation of the GCP Warrants which will result in RenalGuard Solutions, Inc. being a private company wholly-owned by GCP, which transaction we refer to as the “RenalGuard Spin-Off.” We refer to the Viveve Merger and the RenalGuard Spin-Off collectively herein as the “Proposed Transaction.”The holders of the remaining 5% of our outstanding Debentures will exchange the Debentures for PLC Shares prior to the closing of the Proposed Transaction. For more information about the transactions contemplated by the Viveve Merger Agreement and the RenalGuardReorganization Agreement, see the sections entitled “ Proposal Nos. 1 and 2—Approval of the Merger and Approval of the Spin-Off ” beginning on page 44, “ The Proposed Transaction Agreements ” beginning on page 70 and the copies of the Viveve Merger Agreement and the form of RenalGuardReorganization Agreement attached to this proxy statement as Annexes A and B, respectively. • It is anticipated that, upon the closing of the Viveve Merger (without giving effect to the private placement transaction described below), current PLC shareholders and their designees will own approximately 37.2% of the issued and outstanding PLC shares of common stock (“PLC Shares”), and the former equity holders of Viveve and their designees will own approximately 62.8% of the issued and outstanding PLC Shares on a fully diluted basis. As contemplated by the Viveve Merger Agreement immediately following the closing of the Proposed Transaction, PLC will complete a private placement transaction (the “Offering”) pursuant to which the Company will sell approximately 11,320,hares at a price of $0.53 per share to certain accredited investors and warrants to purchase up to940,hares to certain of the investors for gross proceeds of $4,500,000 in cash payments and the conversion of up to approximately $1,500,000 outstanding amount of principal and interest of certain Viveve bridge notes. After the closing of the Offering, it is anticipated that the current PLC shareholders will own 14.7%, the former equity holders of Viveve will own 24.9% and the investors participating in the Offering will own 60.4% of the 18,738,339 issued and outstanding PLC Shares after the Offering. 1 • Our management and Board of Directors considered various factors in determining whether to approve the Proposed Transaction and the transactions contemplated thereby. For more information about our decision-making process, see the section entitled “ Proposals NoProposal Nos. 1and 2—Approval of the Merger and Approval of the Spin-Off—PLC’s Board of Directors Reasons for Approval of the Proposed Transaction ” beginning on page 47. • In addition to voting on the Merger Proposal and Spin-Off Proposal at the annual meeting, the shareholders of PLC will be asked to vote on proposals to approve an amendment to the articles of continuance for PLC to change the Company’s name, to declassify the Board of Directors, to elect five (5) directors to the Board of PLC, to adopt an amendment to the 2013 Stock Option and Incentive Plan, to approve a 1 for 100 share consolidation, to approve the Company’s independent registered accounting firm for the year ending December 31, 2014, all subject to the closing of the Proposed Transaction, and to adjourn the annual meeting, if necessary, to permit further solicitation of proxies in the event that there are insufficient votes for, or otherwise in connection with, the approval of the Proposed Transaction. See the sectionsentitled “ Proposal No. 3—The Name Change Proposal ,” beginning on page 52, “
